             Case 1:18-cv-05653-AJN Document 73 Filed 06/25/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
SHELDON HERBERT, BENJAMIN DAVIS,                                       :    ECF
JUSTYN MARTINDALE,                                                      :
Individually and on Behalf of All Other                                 :   18 Civ. 5653 (AJN)
Persons Similarly Situated,                                             :
                                                                        :
                                                                        :
                                    Plaintiffs,                         :
                                                                        :
         -against-                                                      :
                                                                        :                  6/25/2020
GO NEW YORK TOURS INC. and                                              :
ALON BRAND,                                                             :
                                                                        :
                                    Defendants.                         :
-----------------------------------------------------------------------X

           [PROPOSED] ORDER AND FINAL JUDGMENT: (1) CONFIRMING
  CERTIFICATION OF CLASS; (2) GRANTING FINAL APPROVAL OF CLASS AND
  COLLECTIVE ACTION SETTLEMENT; AND (3) ENTERING FINAL JUDGMENT
                  DISMISSING THE ACTION WITH PREJUDICE
                                                                       
     This matter came on for hearing upon the Court’s Order dated June 2, 2020 following

preliminary approval of the Settlement in this action (“Preliminary Approval Order”). Due and

adequate notice having been given to the Class (as defined below), and the Court having considered

all papers filed and proceedings had herein and all oral and written comments received regarding

the proposed Settlement, and having reviewed the record in the above captioned matter, and good

cause appearing,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

        a.       Except as otherwise specified herein, the Court adopts all defined terms set forth in
                 the parties’ Settlement Agreement, dated July _22, 2019 (the “Agreement”).

        b.       The Court has jurisdiction over the subject matter of the above-captioned matter,
                 the Named Plaintiffs, Defendants Go New York Tours, Inc. and Alon Brand
                 (collectively, “Defendants”) and all members of the Class.


                                                         1
     Case 1:18-cv-05653-AJN Document 73 Filed 06/25/20 Page 2 of 4



c.       If, for any reason, this Agreement does not become Effective, the parties shall
         return to their respective positions in the Action as those positions existed
         immediately before execution of the Agreement.

d.       The Court finds that the distribution by first-class mail of the Notices of
         Settlement constituted the best notice practicable and fully met the requirements
         of due process under the United States Constitution, applicable state law, Federal
         Rule of Civil Procedure 23, and the Fair Labor Standards Act. Based on evidence
         and other material submitted in conjunction with the Fairness Hearing, the actual
         notices to Class and Collective were adequate. These papers informed class
         members of the terms of the Settlement, their right to object to the Settlement, or
         to elect not to participate in the Settlement and pursue their own remedies, and
         their right to appear at the Fairness Hearing and be heard regarding approval of
         the Settlement. Adequate periods of time were provided by each of these
         procedures. No Class Members objected to the Settlement or opted out of the
         Settlement.

e.       The Court finds, for purposes of settlement only, that the class satisfies the
         applicable standards for certification under Federal Rules of Civil Procedure 23.
         Accordingly, solely for purposes of effectuating this Settlement, this Court has
         certified the Class, as that term is defined above. Because the Rule 23 class is being
         certified here for settlement purposes only, the Court need not (and does not)
         address the manageability requirement of Rule 23(b)(3). See Amchem Products,
         Inc. v. Windsor, 521 U.S. 591 (1997).

f.       The Court approves the Settlement, and each of the releases and other terms set
         forth in the Agreement, as fair, just, reasonable, and adequate as to the Class, the
         Named Plaintiffs, and Defendants (collectively “Settling Parties”) under all
         applicable law, including but not limited to, Federal Rule of Civil Procedure 23, the
         Fair Labor Standards Act, and the New York Labor Law. The Settling Parties are
         directed to perform in accordance with the terms set forth in the Agreement.

g.       The Court finds that the plan of allocation set forth in the Agreement is fair and

                                           2
     Case 1:18-cv-05653-AJN Document 73 Filed 06/25/20 Page 3 of 4



         reasonable and that distribution of the Net Settlement Amount to Class Members
         shall be done in accordance with the terms outlined in the Agreement.

h.       The Court hereby orders the appointment of the Named Plaintiffs in the caption as
         Class Representatives for the Class for purposes of settlement.

i.       The Court hereby orders the appointment of William Coudert Rand, Law Office of
         William Coudert Rand as Class Counsel for the Class for purposes of Settlement.

j.       Defendants have agreed to pay to Class Counsel $24,465 for his reasonable
         attorneys’ fees in the amount of $24,051.53, and costs and expenses in the total
         amount of $413.47. Accordingly, the Court hereby awards to Class Counsel
         $24,051.53 for attorneys’ fees and $413.47 for costs and expenses. The individual
         settlement payment to Named Plaintiff Sheldon Herbert in the amount of $7,500
         and Named Plaintiff Justyn Martindale in the amount of $5,000 and Named Plaintiff
         Benjamin Davis in the amount of $3,500 are also approved. Defendants are
         directed to make all of the foregoing payments to Class Counsel and the Named
         Plaintiffs and the Class Members in accordance with the terms of the Agreement.
         Defendants shall not be required to make any additional payments in connection
         with the Settlement.

k.       By operation of entry of this Order and Final Judgment, all Released Claims are
         fully, finally, and forever released, relinquished, and discharged pursuant to the
         terms of the Agreement as to all Class Members, except those who have timely and
         validly opted-out or to whom Defendants have granted an exclusion.

l.       The Defendants entered into this Agreement solely for the purpose of
         compromising and settling disputed claims. Defendants in no way admit any
         liability, and all liability is expressly denied.

m.       This action is hereby dismissed on the merits and with prejudice. The action is
         closed. The Court retains exclusive jurisdiction, to the extent necessary, to resolve
         any disputes under the Agreement or to effectuate the terms of the Agreement.



                                             3
            Case 1:18-cv-05653-AJN Document 73 Filed 06/25/20 Page 4 of 4



       n.       This document shall constitute a final judgment for purposes of Rule 58 of the
                Federal Rules of Civil Procedure.


IT IS SO ORDERED.

Dated: _ June 25, 2020        , 2019
                                                      The Honorable
                                                      United States District Judge




                                                4
